



EXHIBIT 10.1




CONSENT UNDER AND FIRST AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT


THIS CONSENT UNDER AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”) is made as of April 24, 2020, by and among WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
lenders party thereto (each of such lenders, together with its successors and
permitted assigns, collectively, “Lender”), and SEASPINE HOLDINGS CORPORATION, a
Delaware corporation (“Parent”), as Parent and as Guarantor, SEASPINE
ORTHOPEDICS CORPORATION, a Delaware corporation (“SeaSpine Orthopedics“),
SEASPINE, INC., a Delaware corporation (“SeaSpine Inc.”), ISOTIS, INC., a
Delaware corporation (“IsoTis Inc.”), SEASPINE SALES LLC, a Delaware limited
liability company (“SeaSpine Sales”), THEKEN SPINE, LLC, an Ohio limited
liability company (“Theken Spine”), and ISOTIS ORTHOBIOLOGICS, INC., a
Washington corporation (“IsoTis OrthoBiologics”; together with SeaSpine
Orthopedics, SeaSpine Inc., IsoTis Inc., Theken Spine, and SeaSpine Sales are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”). Unless otherwise
provided herein, capitalized terms used but not defined in this Amendment shall
have the meanings that are set forth in the Credit Agreement referred to below.


RECITALS


A.Pursuant to that certain Amended and Restated Credit Agreement dated as of
July 27, 2018, by and among Parent, Borrowers, Agent and Lender (as may be
amended, restated, supplemented or otherwise modified from time to time,
collectively, the “Credit Agreement”), Lender agreed to make available to
Borrowers a secured revolving loan facility.


B.Borrowers have requested that Agent and Lender amend certain terms and
conditions of the Credit Agreement, and Agent and Lender have so agreed subject
to the terms and conditions hereof.


NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:


1.Limited Consent. Subject to the terms and conditions contained herein, Agent
and Lender hereby consent to the incurrence of PPP Debt (as hereinafter defined)
by the Loan Parties.


2.Amendments. The Credit Agreement is hereby amended by amending and restating
the following definitions in their entirety to read as follows:


(a)Section 1.1 of the Credit Agreement is hereby amended by adding the following
new defined terms in appropriate alphabetical order therein to read as follows:


“AAPP” means the Accelerated and Advance Payments Program under the CARES Act,
as amended (including any successor thereto), and all requests, rules,
guidelines, requirements and directives thereunder or issued in connection
therewith


1

--------------------------------------------------------------------------------





or in implementation thereof, regardless of the date enacted, adopted, issued or
implemented.


“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act (Pub.L.
No. 116-136), as amended (including any successor thereto), and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, regardless of the date
enacted, adopted, issued or implemented.


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Agent and Administrative
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBOR Rate for United
States dollar- denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement shall be deemed to
be zero for the purposes of this Agreement.


“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Agent and Administrative Borrower giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBOR Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then- prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the LIBOR Rate with the applicable
Unadjusted Benchmark Replacement for United States dollar-denominated syndicated
credit facilities at such time.


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Agent decides may be appropriate to reflect
the adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by Agent in a manner substantially consistent with market
practice (or, if Agent decides that adoption of any portion of such market
practice is not administratively feasible or if Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as Agent decides is reasonably necessary in
connection with the administration of this Agreement).


“Benchmark Replacement Date” means the earlier to occur of the following


2

--------------------------------------------------------------------------------





events with respect to the LIBOR Rate:


(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to provide the LIBOR Rate; or


(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:


(a)a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;


(b)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBOR Rate, the Federal Reserve System of the
United States (or any successor), an insolvency official with jurisdiction over
the administrator for the LIBOR Rate, a resolution authority with jurisdiction
over the administrator for the LIBOR Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBOR Rate,
which states that the administrator of the LIBOR Rate has ceased or will cease
to provide the LIBOR Rate permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the LIBOR Rate; or


(c)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBOR Rate announcing that the LIBOR Rate is no
longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Agent or the
Required Lenders, as applicable, by notice to Administrative Borrower, Agent (in
the case of such notice by the Required Lenders) and the Lenders.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark


3

--------------------------------------------------------------------------------





Replacement has replaced the LIBOR Rate for all purposes hereunder in accordance
with Section 2.12(d)(iii) and (y) ending at the time that a Benchmark
Replacement has replaced the LIBOR Rate for all purposes hereunder pursuant to
Section 2.12(d)(iii).


“Early Opt-in Election” means the occurrence of:


(a)(i) a determination by Agent or (ii) a notification by the Required Lenders
to Agent (with a copy to Administrative Borrower) that the Required Lenders have
determined that United States dollar- denominated syndicated credit facilities
being executed at such time, or that include language similar to that contained
in Section 2.12(d)(iii) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the LIBOR Rate,
and


(b)(i) the election by Agent or (ii) the election by the Required Lenders to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by Agent of written notice of such election to Administrative
Borrower and the Lenders or by the Required Lenders of written notice of such
election to Agent.


“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.


“Paycheck Protection Program” means Title I of the Coronavirus Aid, Relief and
Economic Security Act (the Paycheck Protection Program), as amended (including
any successor thereto), and all requests, rules, guidelines, requirements and
directives thereunder or issued in
connection therewith or in implementation thereof, regardless of the date
enacted, adopted, issued or implemented.


“PPP Permitted Purposes” means, with respect to the use of proceeds of any PPP
Debt, the purposes set forth in Section 1106(b) of the Paycheck Protection
Program and otherwise in compliance with all other provisions or requirements of
the Paycheck Protection Program applicable in order for the entire amount of the
PPP Debt to be eligible for forgiveness.


“PPP Debt” has the meaning ascribed thereto in clause (v) of the definition of
“Permitted Indebtedness”.


“PPP Debt Documents” means any applications, loan documentation and other
information submitted to the lender servicing the PPP Debt or any Governmental
Authority (including the Small Business Administration) with respect to the PPP
Debt.


“PPP Forgiveness Date” means five (5) Business Days after the date that the Loan
Parties obtain a final determination by the lender of the PPP Debt in the
exercise of its reasonable discretion (and, to the extent required, the Small
Business Administration) (or such longer period as may be approved in writing by
Agent) regarding the amount of PPP Debt, if any, that will be forgiven pursuant
to the provisions of the Paycheck Protection Program.


4

--------------------------------------------------------------------------------







“PPP Unforgiven Debt” means that amount of the PPP Debt that has been determined
by the lender of the PPP Debt in the exercise of its reasonable discretion (or
the Small Business Administration) to be ineligible for forgiveness pursuant to
the provisions of the Paycheck Protection Program; provided that PPP Debt (or
the applicable portion thereof) is deemed PPP Unforgiven Debt if (a) the Loan
Parties do not timely file an application for forgiveness or do not include any
portion of the PPP Debt in an application for forgiveness, (b) any Loan Party
gives notice to the Agent that the PPP Debt will be PPP Unforgiven Debt, or (c)
the Agent obtains actual knowledge that the PPP Debt will be PPP Unforgiven
Debt.


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


“Small Business Administration” means the U.S. Small Business Administration.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New
York, as the administrator of the benchmark, (or a successor administrator) on
the Federal Reserve Bank of New York’s Website.


“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


(b)    Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Health Care Laws” in its entirety to read as
follows:


“Health Care Laws” means all Requirements of Law relating to:
(a) fraud and abuse (including the following statutes, as amended, modified or
supplemented from time to time and any successor statutes thereto and
regulations promulgated from time to time thereunder: the federal Anti-Kickback
Statute (42 U.S.C. § 1320a-7b(b)), the Stark Law (42 U.S.C. § 1395nn and §
1395(q)), the civil False Claims Act (31 U.S.C.
§ 3729 et seq.), the federal health care program exclusion provisions (42
U.S.C. § 1320a-7), the Civil Monetary Penalties Act (42 U.S.C. § 1320a- 7a), and
the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Pub.
L. No. 108-173)); (b) any Government Reimbursement Program; (c) the licensure or
regulation of healthcare providers, suppliers, professionals, facilities or
payors (including all statutes and regulations administered by any Regulatory
Authority);
(d) the operation of any health care facility or the provision of, or payment
for, items or supplies; (e) quality, safety certification and accreditation
standards and requirements; (f) the billing, coding or submission of claims or
collection of accounts receivable or refund of overpayments;


5

--------------------------------------------------------------------------------





(g) HIPAA and Other Privacy Laws; (h) the billing, coding or submission of
health care claims for reimbursement; (i) the practice of medicine and other
health care professions or the organization of medical or professional entities;
(j) fee-splitting prohibitions; (k) requirements for maintaining federal, state
and local tax-exempt status of Borrower; (l) charitable trusts or charitable
solicitation laws; (m) health planning or rate-setting laws, including laws
regarding certificates of need and certificates of exemption;
(n) the CARES Act and any programs, loans and/or funds accessed and/or
administered under the CARES Act; and (o) any and all other applicable federal,
state or local health care laws, rules, codes, regulations, manuals, orders,
ordinances, professional or ethical rules, administrative guidance and
requirements, as the same may be amended, modified or supplemented from time to
time.


(a)Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Material Contract” in its entirety to read as
follows:
“Material Contract” means, with respect to any Person, agreements and contracts
required to be disclosed with respect to such Person under Item 15 of Form 10-K
promulgated under the Exchange Act, as amended, including the PPP Debt
Documents, the Transition Agreements and those set forth on Item B.10 of Exhibit
P-1.


(b)Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the last sentence of the definition of “Obligations” to read as
follows:


Any reference in the Agreement or in the Loan Documents to the Obligations shall
include all or any portion thereof and any extensions, modifications, renewals,
or alterations thereof, both prior and subsequent to any Insolvency Proceeding
and for the avoidance of doubt shall not include any PPP Debt.


(c)Section 1.1 of the Credit Agreement is hereby amended by amending the
definition of “Permitted Indebtedness” by (A) deleting “and” at the end of
subsection (u) therein;
(B) making subsection (v) therein the new subsection (w); and (C) inserting the
following new subsection (v) therein immediately preceding subsection (w) to
read as follows:


(v) (i) unsecured Indebtedness in an aggregate principal amount not to exceed
$7,173,100.00 advanced by (i) any Governmental Authority (including the Small
Business Administration) or any other Person acting as a financial agent of a
Governmental Authority or (ii) any other Person to the extent such Indebtedness
under this clause (ii) is guaranteed by a Governmental Authority (including the
Small Business Administration), in each case under this clause (v), pursuant to
the Paycheck Protection Program (such unsecured Indebtedness, “PPP Debt”);
provided that, unless otherwise approved by Agent, (A) no Event of Default shall
have occurred and be continuing at the time of incurrence thereof, and (B) PPP
Debt shall (1) be used by the Loan Parties and their Subsidiaries solely for PPP
Permitted Purposes, including that no more than twenty five percent (25%) in the
aggregate of such PPP Debt shall be used for purposes other than for eligible
payroll costs as set forth under the Paycheck Protection Program or otherwise
repaid to the lender of the PPP Debt, (2) have a maturity date not less than two
(2) years after the date of incurrence of the PPP Debt, (3) bear interest at a
rate not greater than one percent


6

--------------------------------------------------------------------------------





(1%) per annum, (4) not require any payments of principal during the first six
(6) months following the date of the advance of the PPP Debt, and (5) otherwise
have terms customary for loans made pursuant to the Paycheck Protection Program
(taken as a whole), and (ii) PPP Unforgiven Debt; and


(d)Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Qualified Cash” in its entirety to read as follows:
“Qualified Cash” means, as of any date of determination, the amount of
unrestricted (other than customary account agreements) cash and Cash Equivalents
of Parent, Borrowers and their Subsidiaries that is in Deposit Accounts or in
Securities Accounts, or any combination thereof, and which such Deposit Account
or Securities Account is the subject of a Control Agreement and is maintained by
a branch office of the bank or securities intermediary located within the United
States; provided, however, any proceeds received by Parent, any Borrower or any
of their Subsidiaries in connection with the Paycheck Protection Program shall
not constitute Qualified Cash.


(e)Section 2.12(d) of the Credit Agreement is hereby amended by adding the
following new subsection (iii) immediately following subsection (ii) to read as
follows:


(i)
Effect of Benchmark Transition Event.



(A)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, Agent and Administrative Borrower may
amend this Agreement to replace the LIBOR Rate with a Benchmark Replacement. Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after Agent has posted
such proposed amendment to all Lenders and Administrative Borrower so long as
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to Agent written notice
that such Required Lenders accept such amendment. No replacement of the LIBOR
Rate with a Benchmark Replacement pursuant to this Section 2.12(d)(iii) will
occur prior to the applicable Benchmark Transition Start Date.


(B)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.


(C)Notices; Standards for Decisions and Determinations. Agent will promptly
notify Administrative Borrower and the Lenders of
(1) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark


7

--------------------------------------------------------------------------------





Transition Start Date, (2) the implementation of any Benchmark Replacement, (3)
the effectiveness of any Benchmark
Replacement Conforming Changes and (4) the commencement or conclusion of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by Agent or Lenders pursuant to this Section 2.12(d)(iii) including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 2.12(d)(iii).


(D)Benchmark Unavailability Period. Upon Administrative Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, Administrative
Borrower may revoke any request for a LIBOR Borrowing of, conversion to or
continuation of LIBOR Rate Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, Administrative Borrower will
be deemed to have converted any such request into a request for a Borrowing of
or conversion to Base Rate Loans. During any Benchmark Unavailability Period,
the component of Base Rate based upon the LIBOR Rate will not be used in any
determination of the Base Rate.


(f)Section 4.27 of the Credit Agreement is hereby amended by adding the
following new subsections (g), (h) and (i) in appropriate alphabetical order
therein to read as follows:


(a)PPP Debt. All applications, documents and other information submitted to any
Governmental Authority with respect to the PPP Debt shall be true and correct in
all material respects. No Lender or any of its Affiliates is deemed an
“affiliate” of any Loan Party or any of its Subsidiaries for any purpose related
to the PPP Debt, including the eligibility criteria with respect thereto.


(b)CARES Act. Each Loan Party and each of its Subsidiaries acknowledges and
agrees that (a) it has consulted its own legal and financial advisors with
respect to all matters related to CARES Act, including PPP Debt (including
eligibility criteria and conditions for forgiveness of such PPP Debt), the
Paycheck Protection Program and the AAPP, as applicable, (b) it is responsible
for making its own independent judgment with respect to any funds or loans
received under the CARES Act, including the AAPP, the PPP Debt and the process
leading thereto, as applicable, and (c) it has not relied on Agent, any Lender
or any of their respective Affiliates with respect to any of such matters.


(c)Compliance Under CARES Act. Each Loan Party and each of its Subsidiaries is
in compliance in all material respects with the
CARES Act, including the Paycheck Protection Program and the AAPP, in each case
to the extent applicable.


(g)Section 5 of the Credit Agreement is hereby amended by adding the following
new Section 5.20 in appropriate numerical order therein to read as follows:




8

--------------------------------------------------------------------------------





5.20    CARES Act.


(a)The Loan Parties shall provide to Agent (i) a copy of the Loan Parties’
application for PPP Debt promptly (and in any event within three (3) Business
Days) upon submission thereof, and (ii) copies of the PPP Debt Documents
promptly (and in any event within three (3) Business Days) upon execution and
delivery thereof by the parties, together with a reasonably detailed written
estimate of the amount of PPP Debt that the Loan Parties reasonably anticipate
will be subject to forgiveness pursuant to the provisions of the Paycheck
Protection Program.


(b)The Loan Parties shall timely (and, in any event, not later than thirty (30)
days (or such longer period as may be agreed by Agent or as required by the
lender of the PPP Debt) after the seven-week anniversary of the initial
incurrence thereof) submit all applications and required documentation necessary
or desirable for the lender of the PPP Debt and/or the Small Business
Administration to make a determination regarding the amount of the PPP Debt that
is eligible to be forgiven.


(c)The Loan Parties shall provide to Agent copies of any amendments,
modifications, waivers, supplements or consents executed and delivered by any
Loan Party with respect to PPP Debt promptly (and in any event within three (3)
Business Days) upon execution and delivery thereof, and copies of any notices of
default received by any Loan Party with respect to the PPP Debt, promptly (and
in any event within three (3) Business Days) upon receipt thereof.


(d)The Loan Parties shall, to the extent not included in the foregoing clauses
(b) or (c), promptly (and in any event within three
(3) Business Days) upon receipt or filing thereof, as applicable, provide to
Agent copies of all material documents and applications with the applicable
lender or any Governmental Authority relating to PPP Debt, including with
respect to forgiveness of such PPP Debt.


(e)The Loan Parties shall, to the extent not included in the foregoing clauses
(a), (b), (c) or (d), provide to Agent (1) copies of any applications and
material documents (including any amendments, modifications, waivers,
supplements or consents executed and delivered by any Loan Party in connection
therewith), in each case, with respect to any loans or funds received under the
CARES Act, promptly (and in any
event within three (3) Business Days) upon receipt or execution thereof, and (2)
copies of any notices of default received by any Loan Party with respect to any
loans or funds received under CARES Act, promptly (and in any event within three
(3) Business Days) upon receipt thereof.


(f)The Loan Parties shall use the proceeds of the PPP Debt solely for PPP
Permitted Purposes. Without limiting anything in the foregoing, the Loan Parties
shall ensure that the proceeds of the PPP Debt are not used to repay other
Indebtedness, and no more than twenty-five percent (25%) in the aggregate of
such PPP Debt shall be used for purposes other than for eligible payroll costs
as set forth


9

--------------------------------------------------------------------------------





under the Paycheck Protection Program.


(g)On the PPP Forgiveness Date, the Loan Parties shall deliver to Agent a
certificate of an Authorized Person of the Loan Parties certifying as to the
amount of the PPP Debt that will be forgiven pursuant to the provisions of the
Paycheck Protection Program, together with reasonably detailed description
thereof, all in form reasonably satisfactory to Agent.


(h)Each Loan Party agrees that it will not make any claim that Agent, any Lender
or any of their respective Affiliates have rendered advisory services of any
nature or respect in connection with any programs, funds or loans administered
under the CARES Act, including the AAPP, PPP Debt, the Paycheck Protection
Program or the process leading thereto.


(h)Section 6.6(a) of the Credit Agreement is hereby amended by adding the
following new subsection (iv) therein in appropriate numerical order to read as
follows:


(ii)notwithstanding anything to the contrary contained in this Agreement, make
any prepayment on account of any portion of the PPP Debt without the prior
written consent of Agent; provided, however, a Loan Party may prepay any portion
of the PPP Debt so long as (i) both before and after giving effect to such
prepayment the Total Liquidity of Parent, Borrower and their Subsidiaries is not
less than $25,000,000, and
(ii) no Default or Event of Default has occurred or is continuing or would
result from such prepayment, or


(i)Section 8 of the Credit Agreement is hereby amended by adding the following
new Section 8.17 therein in appropriate numerical order to read as follows:


8.17 CARES Act. The occurrence of an event of default with respect to any
programs, funds or loans under the CARES Act (including the AAPP, the Paycheck
Protection Program, the PPP Debt and any PPP Debt Document, to the extent
applicable), and with respect to the PPP Debt, or the occurrence of any event or
condition that results in the PPP
Debt becoming due prior to its scheduled maturity or that enables or permits the
holder or holders thereof to declare the PPP Debt to be due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity.


3.Reaffirmation of Security Interest. Loan Parties hereby confirm and agree that
all security interests and liens granted to Agent continue to be perfected,
first priority liens and remain in full force and effect and shall continue to
secure the Obligations. All Collateral remains free and clear of any liens other
than liens in favor of Agent and Permitted Liens. Nothing herein contained is
intended to in any way impair or limit the validity, priority, and extent of
Agent’s existing security interest in and liens upon the Collateral.


4.Effectiveness Conditions. This Amendment shall be effective upon completion of
the following conditions precedent (all documents to be in form and substance
satisfactory to Agent and Agent’s counsel):




10

--------------------------------------------------------------------------------





(a)
Execution and delivery of this Amendment;



(b)Payment of all outstanding costs, fees and expenses associated with this
Amendment, including without limitation, the costs, fees and expenses required
under Section 6 hereof; and


(c)
Such additional documents, instruments and agreements as Agent shall

request.


5.Confirmation of Representations and Warranties. Each Loan Party hereby
represents and warrants to Agent and Lender, on a joint and several basis, that,
as of the date hereof:


(a)The representations and warranties set forth in the Credit Agreement and in
the other Loan Documents, each as amended to date, are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as the date hereof, with the
same effect as if made on and as of the date hereof, except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date.


(b)This Amendment and each other document delivered by it in connection herewith
has been duly executed and delivered by such Person and constitutes such
Person’s legal, valid and binding obligation, enforceable in accordance with its
terms, except as such enforceability may be subject to (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c)The execution, delivery and performance of this Amendment has been duly
authorized by all requisite limited liability company, partnership or corporate
action, as applicable, on the part of each Loan Party. This Amendment and each
other document delivered by it in connection herewith has been duly authorized,
executed and delivered to Agent by each Borrower and each is enforceable in
accordance with its terms and is in full force and effect.


(d)No Default or Event of Default has occurred and is continuing on and as of
the date hereof or would exist upon the consummation of the transactions
contemplated by this Amendment.


6.Costs and Fees. In consideration of Agent and Lender agreeing to amend the
Credit Agreement, Borrowers shall be responsible for the payment of all
reasonable fees of Agent’s outside counsel (internal and external) incurred in
connection with the preparation of this Amendment and any related documents.


7.No Waiver or Novation. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided in this Amendment, operate as
a waiver of any right, power or remedy of Agent or Lender, nor constitute a
waiver of any provision of the Credit Agreement, the other Loan Documents or any
other documents, instruments and agreements executed or delivered in connection
with any of the foregoing. Nothing herein is intended or shall be construed as a
waiver of any existing defaults or Events of Default under the Credit Agreement
or the other Loan Documents or any of Agent’s or Lender’s rights and remedies in
respect of such defaults or Events of Default. This Amendment (together with any
other document executed in connection herewith) is not intended to be, nor shall
it be construed as, a novation of the Credit Agreement or the other Loan
Documents. This Amendment cannot be amended


11

--------------------------------------------------------------------------------





without the prior written consent of Agent.


8.
Miscellaneous.



(a)Continuing Effect of Credit Agreement; Conflicts. Except as expressly
modified pursuant hereto, no other changes or modifications to the Credit
Agreement or the Loan Documents are intended or implied by this Amendment and in
all other respects the Credit Agreement and the Loan Documents hereby are
ratified, restated and confirmed by all parties hereto as of the date hereof. To
the extent of conflict between the terms of this Amendment, the Credit Agreement
and the Loan Documents, the terms of this Amendment shall govern and control.


(b)Further Assurances. At Loan Parties’ expense, the parties hereto shall
execute and deliver such additional documents and take such further action as
may be reasonably requested by any other party hereto to effectuate the
provisions and purposes of this Amendment.


(c)Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.


(d)Survival of Representations, Warranties and Covenants. All representations,
warranties, covenants and releases of each Loan Party made in this Amendment or
any other document furnished in connection with this Amendment shall survive the
execution
and delivery of this Amendment, and no investigation by Agent or Lender, or any
closing, shall affect the representations and warranties or the right of Agent
and Lender to rely upon them.


(e)Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment.


(f)Reviewed by Attorneys. Each Loan Party hereby represents and warrants to
Agent and Lender that it (a) understands fully the terms of this Amendment and
the consequences of the execution and delivery of this Amendment, (b) has been
afforded an opportunity to discuss this Amendment and have this Amendment
reviewed by, such attorneys and other Persons as such Guarantor or any such
Borrower may wish, and (c) has entered into this Amendment and executed and
delivered all documents in connection herewith of its own free will and accord
and without threat, duress or other coercion of any kind by any Person. The
parties hereto acknowledge and agree that none of this Amendment or the other
documents executed pursuant hereto shall be construed more favorably in favor of
one than the other based upon which party drafted the same, it being
acknowledged that all parties hereto contributed substantially to the
negotiation and preparation of this Amendment and all of the other documents
executed pursuant hereto or in connection herewith.


(g)Relationship. Each Loan Party hereby agrees that the relationship among Agent
and Lender, on the one hand, and each Loan Party, on the other hand, is that of
creditor and debtor and not that of partners or joint venturers. Neither this
Amendment nor any of the other Loan Documents constitute a partnership
agreement, or any other association among Agent and Lender, on the one hand, and
each Loan Party, on the other hand. Each Loan Party acknowledges that Agent and
Lender have acted at all times only as a creditor to each Loan Party within the
normal and usual scope of the activities normally undertaken by a creditor and
in no event has Agent or Lender attempted to exercise any control over the Loan
Parties or their respective businesses or affairs. Each Loan Party further
acknowledges that Agent and Lender have not taken or failed to take any action
under or in connection with its respective rights under the Credit Agreement and
the Loan Documents that in any way or to any extent has interfered with or
adversely affects any ownership of Collateral by any Loan Party.


12

--------------------------------------------------------------------------------







(h)Acknowledgement and Reaffirmation. Except as expressly set forth herein, this
Amendment (i) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of Agent and Lender under
the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of either such agreement or any other Loan Document. Except as expressly set
forth herein, each and every term, condition, obligation, covenant and agreement
contained in the Credit Agreement or any other Loan Document is hereby ratified
and re- affirmed in all respects and shall continue in full force and effect.
Each Loan Party reaffirms its obligations under the Loan Documents to which it
is party and the validity of the Liens granted by it pursuant to the Loan
Documents. This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement and from and after the date hereof, all references to the
Credit Agreement in any Loan Document and all references in the Credit Agreement
to “this Amendment”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amendment. Each Loan Party hereby consents to this Amendment and
confirm that all obligations of such Loan Party under the Loan Documents to
which such Loan Party is a party shall continue to apply to the Credit Agreement
as amended hereby.


(i)Release; No Action, Claims, Etc. In consideration of Agent’s and Lender’s
willingness to enter into this Amendment, each of the Loan Parties hereby
releases and forever discharges Agent and Lender and each of Agent’s and
Lender’s predecessors, successors, assigns, officers, managers, directors,
employees, agents, attorneys, representatives and affiliates from any and all
claims, counterclaims, demands, damages, debts, suits, liabilities, actions and
causes of action of any nature whatsoever, in each case to the extent arising in
connection with the Loan Documents through the date of this Amendment, whether
arising at law or in equity, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which any
Borrower may have or claim to have against Agent and/or Lender. As of the date
hereof, each of the Loan Parties hereby acknowledges and confirms that it has no
knowledge of any actions, causes of action, claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, against Agent
and/or Lender, or any of Agent’s and/or Lender’s officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.


(j)Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. Receipt by telecopy, facsimile or email transmission of any executed
signature page to this Amendment shall constitute effective delivery of such
signature page.


(k)Interpretation. Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.


(l)Headings. The headings of this Amendment are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.


(m)Entirety. This Amendment and the other Loan Documents embody the entire


13

--------------------------------------------------------------------------------





agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. This Amendment
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.


(n)CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; BINDING EFFECT. THIS AMENDMENT
SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE; JURY TRIAL
WAIVER; BINDING EFFECT SET FORTH IN SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH
PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
[SIGNATURE PAGES FOLLOW]






14

--------------------------------------------------------------------------------


(Signature Page to Consent Under and First Amendment to Amended and Restated
Credit Agreement)




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first written above.
 
PARENT AND GUARANTOR:
 
SEASPINE HOLDINGS CORPORATION,
a Delaware corporation
By:
/s/ John Bostjancic
 
 John Bostjancic
Chief Financial Officer
 
BORROWERS:
 
SEASPINE ORTHOPEDICS CORPORATION, a Delaware corporation
By:
/s/ John Bostjancic
 
 John Bostjancic
Chief Financial Officer
 
SEASPINE, INC., a Delaware corporation
By:
/s/ John Bostjancic
 
 John Bostjancic
Chief Financial Officer


 
ISOTIS, INC., a Delaware corporation
By:
/s/ John Bostjancic
 
 John Bostjancic
Chief Financial Officer


 
SEASPINE SALES LLC, a Delaware limited liability company
By:
SeaSpine, Inc., its sole member
By:
/s/ John Bostjancic
 
 John Bostjancic
Chief Financial Officer


 
ISOTIS ORTHOBIOLOGICS, INC.,
a Washington corporation
By:
/s/ John Bostjancic
 
 John Bostjancic
Chief Financial Officer





15

--------------------------------------------------------------------------------

(Signature Page to Consent Under and First Amendment to Amended and Restated
Credit Agreement)


 
THEKEN SPINE, LLC, an Ohio limited liability company
By:
SeaSpine Orthopedics Corporation, its sole member
By:
/s/ John Bostjancic
 
 John Bostjancic
Chief Financial Officer





16

--------------------------------------------------------------------------------


(Signature Page to Consent Under and First Amendment to Amended and Restated
Credit Agreement)


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first written above.


 
PARENT AND GUARANTOR:
AGENT & A LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
By:
/s/ Rina Shinoda
 
Title: Authorized Signatory





17